Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  September 11, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice
  Rehearing No. 608
                                                                                         Stephen J. Markman
                                                                                             Mary Beth Kelly
  149901(69)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein,
  ESTATE OF WILLIAM T. BEALS, Deceased,                                                                 Justices
  by THERESA BEALS, Personal Representative,
            Plaintiff-Appellee,
                                                             SC: 149901
  v                                                          COA: 310231
                                                             Barry CC: 11-000045-NO
  STATE OF MICHIGAN,
            Defendant,
  and

  WILLIAM J. HARMON,
             Defendant-Appellant.
  ________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 11, 2015